office_of_chief_counsel internal_revenue_service memorandum number release date cc ita postn-153895-09 uilc date date to james l gessford attorney st paul large mid-size business from kathleen reed chief branch income_tax accounting third party communication none date of communication not applicable subject application of sec_167 and sec_1031 to equipment held_for_sale this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend corporation x year issue ------------------------------------ ---------- is corporation x allowed_depreciation deductions under sec_167 of the internal_revenue_code and like-kind_exchange treatment under sec_1031 for equipment that corporation x simultaneously held_for_sale to customers and designated as rental equipment conclusion under the particular facts presented corporation x has not demonstrated that the equipment in question was devoted to use in its trade_or_business and that corporation x looked to such use of the equipment to recover the cost of the equipment instead the facts show that corporation x held the equipment primarily for sale accordingly to the extent the facts provided are representative of corporation x’s designated rental equipment corporation x may not depreciate the equipment under sec_167 and does not qualify for like-kind_exchange treatment under sec_1031 postn-153895-09 facts corporation x distributes sells rents services and finances ----------------------------------- --------------- equipment from various business locations within the united_states_corporation x orders its equipment directly from the manufacturer and identifies certain equipment as rental property prior to receiving the equipment from the manufacturer upon receipt of the equipment corporation x capitalizes the cost of the equipment that has been designated as rental property and claims depreciation on this equipment under sec_167 from the time the equipment is available for rent corporation x apparently capitalizes the cost of equipment other than this designated rental property as inventory as defined in sec_471 upon the receipt of the equipment from the manufacturer corporation x’s rental agreements state that equipment is available for rent by the hour week or month and reserves to corporation x the right to withdraw the rented equipment during the rental period and substitute similar equipment the rental agreements permit a renter of equipment to buy the rented equipment the information provided does not indicate the amount of rent if any that would be applied against the purchase_price in the event a renter purchases the equipment however corporation x has indicated that the sales_price would be the subject of further negotiation between it and the renter purchaser corporation x structures its sales of property designated as rental equipment as exchanges it entered into a master exchange_agreement and named a qualified_intermediary qi and a trustee neither of which is related to corporation x corporation x negotiates sales with customers and assigns the sales contracts to the qi corporation x orders replacement_property from a manufacturer and assigns its rights to acquire the equipment to the qi the trustee collects the proceeds from the sale of the relinquished_property and makes disbursements for purchase of the replacement_property on behalf of corporation x the replacement_property is assigned an order number and is entered into corporation x’s fixed asset depreciation system corporation x sends a monthly statement to the qi and the manufacturer informing them of the replacement_property and includes the statement under sec_1031 corporation x has assigned its rights to acquire this equipment to qi an analysis of corporation x’s year fiscal_year results shows that percent of its income was generated from sales while percent was generated from its rental operation further the information provided indicates that a substantial amount of the equipment designated as rental equipment was sold by corporation x prior to the equipment generating any rental income postn-153895-09 the information provided also shows that the examination_division sampled items of equipment received in exchange transactions and found that many were disposed of shortly after receipt and none of the items in the sample were rented by corporation x postn-153895-09 prior to the disposition of all of the replacement_property acquired during year approximately percent was disposed of in year with nearly half of the dispositions occurring within days of receipt you ask whether it is appropriate to allow corporation x to depreciate certain items of equipment but to disallow sec_1031 nonrecognition treatment upon the disposition of such equipment as discussed further below it is our opinion based on the facts provided that the equipment in question is neither eligible for depreciation nor eligible for nonrecognition under sec_1031 law and analysis sec_471 provides that whenever in the opinion of the secretary the use of inventories is necessary in order clearly to determine the income of any taxpayer inventories shall be taken by such taxpayer on such basis as the secretary may prescribe as conforming as nearly as may be to the best_accounting_practice in the trade_or_business and as most clearly reflecting the income sec_1_471-1 of the income_tax regulations provides that in order to reflect taxable_income correctly inventories at the beginning and end of each taxable_year are necessary in every case in which the production purchase or sale of merchandise is an income-producing factor see also ' a i sec_167 provides that there shall be allowed as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear of property used in a trade_or_business or held_for_the_production_of_income sec_1_167_a_-2 provides that no depreciation deduction may be taken with respect to inventories or stock_in_trade sec_1031 provides that no gain_or_loss is recognized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind which is held either for productive use in a trade_or_business or for investment sec_1031 provides that sec_1031 nonrecognition treatment is not allowed for any exchange of property that is stock_in_trade or other_property held primarily for sale the phrase property_held_primarily_for_sale appears in a number of code sections and has been the subject of considerable litigation in 383_us_569 the supreme court held that the term primarily as used in sec_1221 means of first importance or principally the facts indicate that corporation x makes equipment available to customers for sale or for rent if an asset can function as both merchandise held_for_sale and as an asset used in a trade_or_business the taxpayer’s primary purpose for holding that asset postn-153895-09 determines whether that asset is inventoriable 19_tc_120 presumption that motor vehicles held by a car dealer are stock-in-trade overcome by evidence that vehicles were actually used in business operations acq 1953_1_cb_5 in revrul_75_538 1975_2_cb_35 the internal_revenue_service ruled that a car dealer that used certain motor vehicles temporarily as demonstrators in its business could not claim depreciation_deductions on those vehicles the ruling states that to overcome the presumption that motor vehicles are held_for_sale to customers in the ordinary course of business the evidence must clearly show that the dealer has actually devoted a vehicle to use in its business operations and that the dealer looks to consumption through use of the vehicle in the ordinary course of its business to recover the vehicle’s cost see also 27_tc_300 temporarily withdrawing property from inventory for business use is not sufficient to constitute using the property in the ordinary course of business operations see revrul_89_25 1989_1_cb_79 taxpayer that builds and sells residential houses may not depreciate those houses set_aside temporarily as models and or sales offices because the houses set_aside were not property used in the taxpayer’s business 264_f2d_548 5th cir aff’g 28_tc_42 car dealer may not depreciate motor vehicles provided to company officials and salesmen for the purpose of stimulating interest in the dealer’s cars because the vehicles were primarily held_for_sale to customers and there was no general or indefinite commitment to use the cars in the business the facts you have presented about corporation x’s rental practice including the results of the examination division’s equipment sampling lead to the conclusion that the equipment should be treated as inventory held primarily_for_sale_to_customers in the ordinary course of business while corporation x does rent or hold some equipment for rent it has not shown that the equipment was actually devoted to use in its business and that it looked to consumption through this use to recover the cost of the equipment a significant fact leading to our conclusion is that a substantial amount of the equipment designated as rental equipment was sold by corporation x relatively soon after acquisition and prior to the equipment generating any rental income based on the available facts the best that can be said is that for a relatively short_period corporation x rents or holds for rent some of its equipment pending the sale of that equipment the facts do not support the conclusion that corporation x had a general or indefinite commitment to use the equipment in its trade_or_business accordingly corporation x may not depreciate its equipment under sec_167 because corporation x holds the equipment primarily for sale we conclude that exchanges of the equipment are ineligible for sec_1031 treatment by reason of sec_1031 postn-153895-09 we note that the issues raised in your request for advice are heavily dependent on the particular facts and circumstances the determination of whether a particular piece of equipment may be eligible for depreciation or whether an exchange of equipment qualifies for sec_1031 nonrecognition treatment must be made on a property-by-property basis while we have concluded based on the facts presented that corporation x may not depreciate the described rental equipment additional or different facts could change that conclusion this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please contact us pincite-4970 if you have any further questions
